Maletz, Senior Judge:
Upon reading and filing intervenor’s motion for a protective order covering certain business confidential information attached to intervenor’s instant motion and to its motion to establish security pursuant to court rule 65(c) filed concurrently, plaintiffs opposition thereto (defendants having no opposition to the motion), and the court having examined in camera each of the confidential documents in question, it is hereby
Ordered that access to such confidential information shall be made available only to defendants and to the law office of Eugene L. Stewart, counsel for plaintiff, under the terms of a protective order mutually agreeable to the parties. The only demonstrable need which plaintiff has for this information is to determine the propriety of the amount of security required of it by this court’s concurrent order granting plaitiff s motion for rehearing. The assistance of plaintiffs in-house counsel is entirely unnecessary for completion of this task. See Atlantic Sugar, Ltd. v. United States, 85 Cust. Ct. 138, C.R.D. 80-18 (1980). See also U.S. Steel Corp. v. United States, 6 CIT 55 (1983).